            Case 1:21-cr-00337-RCL Document 12 Filed 06/21/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :
                                              :
       v.                                     :              Criminal No. 21-cr-337
                                              :
DERRICK EVANS,                                :
                                              :
                       Defendant.             :

              UNITED STATES’ UNOPPOSED MOTION TO CONTINUE AND
                 TO EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT

       The United States of America hereby moves this Court for a two-week continuance of the

above-captioned proceeding, and further to exclude the time within which the trial must commence

under the Speedy Trial Act, 18 U.S.C. § 3161 et seq., on the basis that the ends of justice served

by taking such actions outweigh the best interest of the public and the defendant in a speedy trial

pursuant to the factors described in 18 U.S.C. § 3161(h)(7)(A), (B)(i), (ii), and (iv). In support

of its motion, the government states as follows:

       The government was scheduled to present an indictment against Defendant but was unable

to do so due to the announcement of the federal holiday commemorating Juneteenth on Friday,

June 18, 2021. The government will be seeking an indictment but will be unable to do so prior

to the next status hearing in this case, which is currently scheduled for June 25, 2021.

       Government counsel notified the defense of the filing of this motion, and counsel does not

oppose the motion.

       WHEREFORE, the government respectfully requests that this Court grant the motion for

a two-week continuance of the above-captioned proceeding, and that the Court exclude the time

within which the trial must commence under the Speedy Trial Act, 18 U.S.C. § 3161 et seq., on

the basis that the ends of justice served by taking such actions outweigh the best interest of the
          Case 1:21-cr-00337-RCL Document 12 Filed 06/21/21 Page 2 of 2




public and the defendant in a speedy trial pursuant to the factors described in 18 U.S.C. §

3161(h)(7)(A), (B)(i), (ii), and (iv).

                                               Respectfully submitted,

                                               CHANNING D. PHILLIPS
                                               Acting United States Attorney
                                               DC Bar No. 415793


                                         By:   /s/Kathryn E. Fifield
                                               Kathryn E. Fifield
                                               Trial Attorney, Detailee
                                               555 Fourth Street, N.W.
                                               Washington, DC 20530
                                               Kathryn.fifield@usdoj.gov
                                               (202) 320-0048




                                                  2
